Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149041 & (96)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  CHARLES MOODY,                                                                                      Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices

  and
  GET WELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER and
  CAROL REINTS, INC.,
           Plaintiffs,
  v                                                                 SC: 149041
                                                                    COA: 301784
                                                                    Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE
  COMPANY,
           Defendant-Appellee.

  _____________________________________/

        On order of the Court, the motion to dismiss appeal is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
         h0128
                                                                               Clerk